IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-51080
                          Summary Calendar



ALONSO AGUILAR-MEDINA

                 Petitioner - Appellant

     v.

JOHN ASHCROFT, U.S. Attorney General; LUIS GARCIA, District
Director of the El Paso District of the Immigration
Naturalization Service

                 Respondents - Appellees

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-00-CV-294-DB
                        - - - - - - - - - -
                            May 18, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Alonso Aguilar-Medina (Aguilar) appeals the district court’s

dismissal of his 28 U.S.C. § 2241 petition for lack of

jurisdiction.   He argues that the district court erroneously

concluded that he had not filed a petition for review from the

Board of Immigration Appeals’ order of removal.

     The district court was without jurisdiction to entertain

Aguilar’s § 2241 petition.    See Garnica-Vazquez v. Reno, 210 F.3d
558, 560 (5th Cir. 2000); Max-George v. Reno, 205 F.3d 194, 199

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51080
                                -2-

(5th Cir. 2000).   Aguilar has not attempted to distinguish

Garnica-Vazquez or Max-George, which the district court relied

upon to reach its decision.   Nor has Aguilar explained the

relevance of the district court’s alleged erroneous factual

finding to the jurisdictional issue at hand.   The district

court’s judgment is AFFIRMED.